             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


BRANDY MARIE T. A.,

                       Plaintiff,
           v.                                   Civil Action No.
                                                6:18-CV-0510 (DEP)

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

CONBOY, McKAY LAW FIRM                    VICTORIA H. COLLINS, ESQ.
407 Sherman Street
Watertown, New York 13601-9990

FOR DEFENDANT

HON. GRANT C. JAQUITH                     JAMES DESIR, ESQ.
United States Attorney for the            Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the
Acting Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are

cross-motions for judgment on the pleadings. 1 Oral argument was

conducted in connection with those motions on May 21, 2019, during a

telephone conference held on the record. At the close of argument, I issued

a bench decision in which, after applying the requisite deferential review

standard, I found that the Acting Commissioner=s determination did not

result from the application of proper legal principles and is not supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

      ORDERED, as follows:

      1)     Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)     The Acting Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C. '
636(c), has been treated in accordance with the procedures set forth in General Order
No. 18. Under that General Order once issue has been joined, an action such as this is
considered procedurally, as if cross-motions for judgment on the pleadings had been
filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
      3)    The matter is hereby REMANDED to the Acting Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based upon

this determination, remanding the matter to the Acting Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      May 28, 2019
            Syracuse, NY




                                       3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
BRANDY MARIE T. A.,

                             Plaintiff,
vs.                           6:18-CV-510

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x
      Transcript of a Decision held during a

Telephone Conference on May 21, 2019, at the James
Hanley Federal Building, 100 South Clinton Street,

Syracuse, New York, the HONORABLE DAVID E. PEEBLES,

United States Magistrate Judge, Presiding.


                     A P P E A R A N C E S

                        (By Telephone)
For Plaintiff:       CONBOY, McKAY LAW FIRM
                     Attorneys at Law
                     407 Sherman Street
                     Watertown, New York 13601-9990
                       BY: VICTORIA H. COLLINS, ESQ.

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of Regional General Counsel
                     Region II
                     26 Federal Plaza - Room 3904
                     New York, New York 10278
                       BY: JAMES DESIR, ESQ.

                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                  13


1                   (In Chambers, Counsel present by telephone.)
2             THE COURT:    I have before me a request for judicial

3    review of an adverse determination by the Acting Commissioner

4    pursuant to 42 United States Code Section 405(g) and
5    1383(c)(3) of an adverse determination denying her benefit

6    application.

7             The background is as follows:    Plaintiff was born
8    in April of 1979 and is currently 40 years old.   She was 38

9    years old at the time of the hearing and 33 at the time of
10   the alleged onset of her disability.    Plaintiff lives in

11   Lyons Falls with her mother, fiance, 20-year-old son,

12   17-year-old daughter, 15-month-old daughter, the son's
13   girlfriend, and a four-month-old granddaughter.   She did not

14   finish 11th grade.   She stands 5 foot 7 inches in height and

15   weighs 125 pounds.   She currently has no driver's license, it
16   apparently was suspended.

17            In terms of work activity, plaintiff last worked,
18   according to her, in 2006.   It's unclear in what capacity.

19   The records, the administrative transcript indicates that she

20   served as a bartender in 2003 and 2004, three days a week,
21   eight hours; as a cashier at a convenience store in 2004,

22   three days per week for four hours each; and as a certified

23   nursing assistant in various places from 1997 to September of
24   2002, five days per week eight hours.

25            The indications are that plaintiff suffers from a



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 14


1    lumbar back issue that emanates back to a work-related
2    injury, it's unclear whether it was 2000 or 2002, the record

3    is equivocal on that issue.   The plaintiff has undergone

4    various testings.   There was magnetic resonance imaging or
5    MRI testing performed in May of 2016 at page 806, that

6    revealed relatively minor findings, at L4-L5 minimal disk

7    bulging is seen, at L5-L6, there is no disk dessication.    The
8    impression recorded at 807 was degenerative change most

9    prominent at L5-S1, mild left and no significant right neural
10   foraminal narrowing.

11            For her back, plaintiff has been prescribed

12   tramadol, as needed.   She says that, she testified that she
13   takes it 10 to 12 times per month.   Nerve blocks have been

14   attempted, at one point she was using a TENS unit.    She also

15   suffers from chronic migraines since she was a teenager,
16   that's at 550, worse over the last year.   She has -- was

17   originally prescribed Imitrex but now is on Maxalt.   She has
18   mild COPD and treats that with inhalers.   She also testified

19   she suffers from IBS and diarrhea.

20            Plaintiff's primary care provider is Dr. John
21   Leuenberger of the South Lewis Health Center.   She also has

22   treated at Slocum-Dickson from May 15, 2015, and has two

23   consults with Dr. Nicholas Qandah.   In addition to the
24   medications I mentioned, she has been prescribed gabapentin,

25   L-Tryptophan, propranolol, amitriptyline, Ambien, Sinemet,



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                   15


1    Prozac, and Prednisone.    Plaintiff also apparently suffers
2    from mild depressive -- a major depressive disorder, that was

3    diagnosed at 312.    She told Dr. Cuyler during her

4    consultative examination she was admitted to St. Elizabeth's
5    Hospital in Utica in 2011 and diagnosed with bipolar

6    disorder.    There aren't any records to support that in the

7    administrative transcript.    Plaintiff smokes.   In February of
8    2017 it was reported at 550 she smokes one pack per day.      At

9    302, 432, 782, and 314 it was reported she smokes a half pack
10   a day.

11               In terms of activities of daily living, she does

12   some cooking although she testifies that she sits on a stool
13   when she does.    She shops but cannot lift her groceries,

14   bathes, she uses a computer, she takes two naps per day,

15   watches television, cares for dogs, does some basic cleaning
16   but no laundry, no mopping, and no sweeping.      Her daily

17   activity are reported at 43-44, 52-53, 256, 311, and 314 at
18   the administrative transcript.

19               Procedurally, plaintiff applied for Supplemental

20   Security Income payments or SSI payments on May 29, 2014.
21   There's an indication in the record that that may not have

22   been her first SSI application.    She alleged in that

23   application an onset disability date of August 15, 2012.      At
24   248 of the administrative transcript, she alleged, as a basis

25   for her application, disability including lower back injury,



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 16


1    left hip injury, post-traumatic stress disorder, bipolar
2    disorder, and degenerative disk disease.

3             On April 27, 2017, Administrative Law Judge John P.

4    Ramos conducted a hearing to address plaintiff's application.
5    On June 14, 2017, ALJ Ramos issued an unfavorable decision

6    finding that plaintiff was not disabled at the relevant times

7    and therefore ineligible for the benefits sought.
8             On March 12, 2018, the Social Security

9    Administration Appeals Council denied review of that
10   determination, making it a final determination of the agency.

11            In his decision, ALJ Ramos applied the familiar

12   five-step sequential test for determining disability.    He
13   first determined that she had not engaged in substantial

14   gainful activity since the alleged -- since the date of

15   May 29, 2014, the date of her application for benefits.
16            At step two, he concluded that plaintiff suffers

17   from severe impairments that provide more than minimal
18   limitation on her ability to perform basic work functions,

19   including a back impairment and a neck impairment.    At step

20   three, the -- and at step two he rejected migraine headaches,
21   left shoulder condition, and IBS.   Also, he rejected the

22   mental conditions claimed by the plaintiff.

23            At step three, ALJ Ramos concluded that plaintiff's
24   conditions did not meet or medically equal any of the listed

25   presumptively disabling conditions set forth in the



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                17


1    Commissioner's regulations, specifically including Listing
2    1.04, finding no evidence of root compromise or cord

3    compromise, spinal cord compromise.   The administrative law

4    judge then concluded that despite, or notwithstanding her
5    conditions, she retains the residual functional capacity, or

6    RFC, to perform a full range of sedentary work.

7             After finding at step four that plaintiff did not
8    have any work that qualified as past relevant work under the

9    Guidelines, he concluded at step five, applying the Medical
10   Vocational Guidelines or the Grids, that Rule 201.24 of the

11   Grid rules would compel a finding of no disability.

12            As you know, my task in this case is limited to
13   determining whether correct legal principles were applied and

14   the determination is supported by substantial evidence, which

15   is defined as such evidence as a reasonable person would find
16   adequate to support a particular conclusion.

17            First, turning to the argument regarding treating
18   source and Dr. Leuenberger's opinion at 751, that clearly is

19   an opinion that touches on the ultimate issue of disability

20   that is returned -- reserved I should say to the
21   Commissioner.

22            In terms of other treating sources, the fact that

23   Dr. Qandah is not mentioned is not fatal.   There's no
24   requirement under the regulations or case law that every

25   single piece of evidence be considered, and it was noted that



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                  18


1    Dr. Qandah only saw the plaintiff twice.     The discrediting of
2    Dr. Martinucci I find was adequately explained.    He's an

3    anesthesiologist.   His opinion came from September 2011, well

4    outside the relevant period and quite stale.    It contains
5    extreme limitations that are not supported by the mild

6    objective findings in the record and it is a check-the-box

7    form with no explanation.   I think Dr. -- I think ALJ Ramos
8    did a good job of explaining why he rejected the treating

9    source arguments.
10              In terms of residual functional capacity, I agree

11   with the Commissioner that Dr. Cuyler's consultative

12   examination and opinions resulting from that consultative
13   examination is consistent with the ability to perform

14   sedentary work.   It is somewhat stale because it was from

15   2014 but he was an examining physician and as such, his
16   opinions can provide substantial evidence to support a

17   conclusion.   I note also that it is consistent with the
18   evidence in the record including MRI testing and exam

19   results.

20              The more problematic issue is the step two finding.
21   It's -- the governing regulations provide that an impairment

22   or combination of impairments is not severe if it does not

23   significantly limit a claimant's physical or mental ability
24   to do basic work activities.   Basic work activities is

25   defined to include the abilities and aptitudes necessary to



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                19


1    do most jobs.   The second step requirement is de minimus, and
2    intended only to screen out the weakest of cases.    On the

3    other hand, the mere presence of a disease or impairment,

4    even one that has been diagnosed, is not by itself sufficient
5    to establish a condition as severe.    I note that also, as

6    plaintiff's counsel anticipated, an error at step two is not

7    necessarily harmful if the condition that is not found to be
8    severe at step two results in limitations that are

9    incorporated into an RFC finding.
10            The -- there's no question that when this

11   application was made in 2014, plaintiff did not claim

12   migraine headaches as one of her disabilities, that's at 248.
13   However, she has testified at the hearing that she now

14   suffers from headaches on a frequent basis, three times per

15   week she testified she takes Maxalt.   She testified to the
16   effects of her migraines, halo effect, rings around her eyes,

17   dizziness and sometimes nausea and vomiting, and she
18   testified that she must be in a quiet dark room for one and

19   one half hours.

20            The -- notably, ALJ Ramos rejected the migraines
21   for these reasons:   The MRI of the brain was normal; in

22   addition, the claimant stated that the headaches had been

23   present for many years but she was able to work with them in
24   the past; and three, she has presented no evidence of

25   working -- worsening.



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 20


1                With regard to the first, I agree with plaintiff
2    that this places an undue burden on the plaintiff.   Although

3    the plaintiff clearly, under Poupore, does have the burden of

4    proving not only a condition but the limitations associated
5    with the condition, many, many cases have noted the elusive

6    nature of migraines and have rejected opinions of ALJs that

7    have found migraines not to be severe based upon the lack of
8    objective evidence.    Examples of that include Groff v.

9    Commissioner of Social Security, 2008 WL 4104689 from the
10   Northern District of New York 2008, based on a

11   report-recommendation by one of my former colleagues, Judge

12   Randolph F. Treece, adopted by at that time Chief District
13   Judge Norman A. Mordue; also in Dodson v. Berryhill, 2017 WL

14   2838167, that was a decision also from the Northern District

15   of New York, 2017, from District Judge Lawrence Kahn; and
16   Randel v. Colvin, 2016 WL 1238240 from the Northern District

17   of New York, 2016.
18               The second reason given is also fallacious.    It

19   says that the claimant stated that the headaches have been

20   present for many years but she was able to work with them in
21   the past.    The last significant work of any sort that I could

22   find that she testified to, even though she said she's worked

23   up to 2006, was as a bartender in 2004, so, and we've, during
24   our discussions, we found the references to how long she has

25   been -- she's been experiencing migraines, and there was only



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                21


1    one that referenced since she was a teenager, but others
2    appear to be more recent.

3                The last reason given is also fallacious.   It --

4    ALJ Ramos stated there was no evidence of worsening, when in
5    fact the plaintiff's testimony reflects worsening, and a

6    February 9, 2017 note from Dr. Goldiner at 550 reports that

7    plaintiff, plaintiff's headaches were worsening, she has a
8    history of migraines since a teenager, she feels over the

9    last one year becoming much worse, currently has 20 migraines
10   per month, pain of 9 out of 10.

11               So the reasons given by ALJ Ramos for rejecting the

12   migraines do not -- are not supported by substantial
13   evidence.    Whether it is harmless or not, the -- oh, and he

14   also, she also explained to Dr. Leuenberger that she has 20

15   to 25 per month, she described stabbing pain, aura, spots,
16   and said they've been severe for the past five years, that

17   was in September of 2016 at 455 and 460.
18               Is it harmless error?   If it would affect work, and

19   there was nothing in the RFC that addressed this, it's not

20   harmless error.    Plaintiff testified that when she
21   experiences a migraine, she must lie down in a dark quiet

22   room for an hour to an hour and a half.    That's at 41.   I am

23   unable to say that the migraines, particularly the frequency
24   that she testified to and reported to her care providers,

25   would not affect her ability to perform work functions, and



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                               22


1    so I don't find that the error is harmless, and I do find
2    that there was error, so I will grant judgment on the

3    pleadings to the plaintiff.    I do not find persuasive

4    evidence of disability such that a directed finding of
5    disability should be entered.    Instead, I will vacate the

6    Commissioner's determination, remand the matter to the

7    Commissioner for further proceedings consistent with this
8    opinion.

9               Thank you both for excellent presentations, hope
10   you have a good day.

11              MS. COLLINS:   Thank you, your Honor.

12              MR. DESIR:   Thank you, your Honor.
13              MS. COLLINS:   Thank you for your time, your Honor.

14                   (Proceedings Adjourned, 1:10 p.m.)

15
16

17
18

19

20
21

22

23
24

25



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 22nd day of May, 2019.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
